United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                   UNITED STATES COURT OF APPEALS                 November 11, 2003
                        For the Fifth Circuit
                                                               Charles R. Fulbruge III
                                                                       Clerk

                               No. 03-30239




                             CHARLES W. GORUM

                                                     Plaintiff - Appellee

                                  VERSUS


                       ENSCO OFFSHORE COMPANY

                                                    Defendant - Appellant


           Appeal from the United States District Court
        For the Eastern District of Louisiana, New Orleans
                           02-CV-2031-R


Before KING, Chief Judge, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      After reviewing the record and considering the briefs of the

parties, except for the award of prejudgment interest, we affirm the

judgment of the district court on the basis of the district court’s

careful opinion of November 14, 2002.      Because the district court erred

in calculating prejudgment interest, we reduce that award from the sum

awarded - $932.40 - to $660.40 and amend the judgment accordingly. As

amended, the judgment of the district court is affirmed.

      AFFIRMED AS AMENDED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.